            Case 1:20-cv-00925-LJL Document 29 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                7/17/2020
                                                                       :
KAJA SOKOLA,                                                           :
                                                                       :
                                                                       :
                                    Plaintiff,                         :   20-cv-0925 (LJL)
                  -v-                                                  :
                                                                       :     ORDER
HARVEY WEINSTEIN, ROBERT WEINSTEIN, THE :
WALT DISNEY COMPANY, DISNEY ENTERPRISES, :
INC., MIRAMAX HOLDING CORP., MIRAMAX                                   :
FILM NY LLC f/k/a MIRAMAX FILM CORP., and                              :
DOE CORP. 1-10,                                                        :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On July 2, 2020, this Court granted Plaintiff’s motion to remand this action and stated

that it would address Defendant Robert Weinstein’s motion to seal by separate order. Dkt. No.

27. That same day, Defendant Robert Weinstein submitted a letter informing the Court that the

class action settlement agreement had been publicly filed without any redaction in Geiss v. The

Weinstein Company Holdings LLC, No. 17-cv-9554 (S.D.N.Y. June 30, 2020), Dkt. No. 333-5,

but he still asserted that the Term Sheet should remain under seal in this action. Dkt. No. 28.

Since Defendant’s letter, the Honorable Alvin K. Hellerstein has denied the motion for

preliminary approval of the class action settlement in that action. See No. 17-cv-9554 (S.D.N.Y.

July 14, 2020), Dkt. No. 353.

        Mindful of the fact that this Court believes that the majority—and perhaps all—of the

Harris Declaration and Term Sheet should be unsealed, Defendant is directed to file a letter on

ECF by July 21, 2020 to inform the Court whether, in light of Judge Hellerstein’s opinion,
          Case 1:20-cv-00925-LJL Document 29 Filed 07/17/20 Page 2 of 2




Defendant still seeks to file the Term Sheet under seal and to maintain the same redactions in the

Harris Declaration.



       SO ORDERED.


Dated: July 17, 2020                                __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                2
